Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11134745. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a shoe sole with a first midsole body and a second midsole body having two protrusions which has a hardness less than the first midsole body and an insole with details as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessa (5619809).
     Sessa shows A sole structure for an article of footwear, comprising:
a first midsole body (12), wherein the first midsole body includes a first
midsole material, and the first midsole material has a first hardness;
a second midsole body (16) extending through the first midsole body, wherein
the second midsole body includes a second midsole material, the second midsole material
has a second hardness, the first hardness is greater than the second hardness (column 3 lines 35-37), the second midsole body includes a main body portion (shown in figures), a first body protrusion (32a) extending from the main body portion, and a second body protrusion (32a) extending from the main body portion;
an insole (18 and 80) disposed over the first midsole body and the second midsole
body, wherein the insole defines an inner insole surface and an outer insole surface; and
   		wherein the first body protrusion is flush with the inner insole surface (top of entire second midsole body including the protrusions are flush with the inner insole surface as shown) as claimed.
     In reference to claim 19, see figure 5 which shows the front of the second midsole width tapering towards the toe from the midfoot as claimed.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beneteau (5077916).
Beneteau shows A sole structure for an article of footwear, comprising:
a first midsole body (1), wherein the first midsole body includes a first
midsole material, and the first midsole material has a first hardness;
a second midsole body (2) extending through the first midsole body, wherein
the second midsole body includes a second midsole material, the second midsole material
has a second hardness, and the first hardness is greater than the second hardness (see column 3 lines 1-22);
wherein the second midsole body includes a midsole heel portion, a
midsole forefoot portion, and a midsole midfoot portion between the midsole heel portion
and the midsole forefoot portion (see figures 1-3); and
wherein the second midsole body is tapered along the midsole midfoot
portion and the midsole forefoot portion such that a width of the second midsole body decreases from the midsole midfoot portion toward the midsole forefoot portion (see figure 1) as claimed.
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubblefield (4481727).
Stubblefield shows A sole structure for an article of footwear, comprising:
a first midsole body (18), wherein the first midsole body includes a first
midsole material, and the first midsole material has a first hardness;
a second midsole body (16) extending through the first midsole body, wherein
the second midsole body includes a second midsole material, the second midsole material
has a second hardness, and the first hardness is greater than the second hardness (see column 5 lines 35-60);
wherein the second midsole body includes a midsole heel portion, a
midsole forefoot portion, and a midsole midfoot portion between the midsole heel portion
and the midsole forefoot portion (see figures 1-4); and
wherein the second midsole body is tapered along the midsole midfoot
portion and the midsole forefoot portion such that a width of the second midsole body decreases from the midsole midfoot portion toward the midsole forefoot portion (see figures 2 and 3) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubblefield or Beneteau in view of Sessa.
     Either Stubblefield or Beneteau shows a shoe sole with the second midsole having protrusions (30/32 or 20-22) substantially as claimed except for an insole.  Sessa teaches providing an insole (26) over a midsole.  It would have been obvious to provide an insole as taught by Sessa in the shoe sole of either Stubblefield or Beneteau to increase comfort and durability.
In reference to claim 2, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use materials with a variation in hardness as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
     In reference to claim 3, see figures (1 and 4 or 1).
In reference to claim 4, It would have been obvious to one having ordinary skill in the art at the time the invention was made to extend the protrusions about 3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claim 12, see Stubblefield at 98 or Beneteau at 15.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4 above, and further in view of Cooper (2015/0181976).
     Either Stubblefield or Beneteau as modified above shows a shoe sole substantially as claimed except for the exact tread design.  Cooper teaches the well known and conventional zig zag design (see figure 1).  It would have been obvious to provide a zig zag tread design as taught by Cooper in the shoe sole of either Stubblefield or Beneteau as modified above to increase traction without a penetration/damage of ground/walking surface.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-4 above, and further in view of Meschter (2009/0014424).
Either Stubblefield or Beneteau as modified above shows a shoe substantially as claimed except for the exact upper.  Meschter teaches providing an upper comprising a main portion formed from a first upper material (50) and a forefoot medial and lateral portions formed from second upper materials (40) and the first material having a greater elasticity than the second and the upper is attached to a midsole (21). It would have been obvious to provide an upper as taught by Meschter in the shoe of any one of Stubblefield or Beneteau as modified above to provide different degrees of elasticity and support throughout different areas of the upper.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 13 and 14 above, and further in view of Daswick (Re. 31173).
     Either Stubblefield or Beneteau as modified above shows a shoe substantially as claimed except for a heel bump.  Daswick teaches providing a heel bump (see figures at area near number 8).  It would have been obvious to provide a heel bump as taught by Daswick in the shoe of either Stubblefield or Beneteau as modified above to increase stability and rolling of the foot.
Allowable Subject Matter
Claims 5-10 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732